Citation Nr: 1135501	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a neck/cervical spine disorder characterized by pain, including as secondary to service-connected muscle tension headaches.  


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to March 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.       The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2010, the Board found that the Veteran should be provided a VA examination of his neck and cervical spine.  The requested examination was performed in March 2011, unfortunately, the Board finds that the medical opinion expressed by the March 2011 examiner is not adequate for VA purposes. 

The Board's August 2010 decision ordered that a VA medical opinion was necessary to determine the nature and etiology of the Veteran's claimed neck and cervical spine disorder.  The examining physician was to assume the credibility of the Veteran's statements regarding a weight-lifting injury that occurred during service.  After examining the Veteran, the March 2011 VA examiner diagnosed myofascial pain and cervical arthralgia.  The examiner concluded that the diagnosed conditions were less likely as not related to military service, to include the Veteran's muscle tension headaches.  The provided rationale noted that there was no evidence in the service records of a weight-lifting injury resulting in a condition of shoulder or cervical spine and none of the service records indicated that the Veteran's headaches were due to a disability of the shoulder or cervical spine.  The examiner does not appear to have considered the Veteran's statements that he incurred an injury to his neck during service, nor was a specific rationale provided regarding the claim for secondary service connection. 

As the March 2011 VA medical opinion was not fully responsive to the Board's remand orders, a new medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  The addendum medical opinion must take into account the Veteran's reported history, a discussion of the post-service evidence, and include a supporting rationale for any opinion addressing whether the Veteran's service-connected disability caused or aggravated the claimed neck condition. 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of treatment from the Fayetteville VA Medical Center (VAMC) dated since November 2010.

2.  Return the claims file to the VA examiner who conducted the Veteran's March 2011 examination.  After review of the claims file, the examiner should opine whether it is at least as likely as not (50 percent or better probability) that the Veteran's myofascial pain and cervical arthralgia:

a)  had its onset during active duty service;

b)  is otherwise etiologically related to an incident or event that occurred during active duty service, including the Veteran's reported weight-lifting injury; or,

c)  is caused or aggravated by the service-connected muscle tension headaches. 

A full rationale for any expressed opinions must be provided.  The Veteran is competent to report the onset of injuries and symptoms during service (such as the occurrence of a weight-lifting injury) and the examiner should assume that the injury reported by the Veteran occurred. 

If the examiner who conducted the March 2011 examination is not available, the claims file should be provided to another examiner with the appropriate expertise to render a decision in this case. 

3.  Readjudicate the claim on appeal.  If the benefits sought are not fully granted, provide the Veteran a SSOC before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


